ACCEPTED
                                                                                      01-14-00845-CV
                                                                            FIRST COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                 3/2/2015 10:18:33 PM
                                                                                  CHRISTOPHER PRINE
                                                                                               CLERK

                              NO. 01-14-00845-CV
___________________________________________________________________
                                                        FILED IN
                                                           1st COURT OF APPEALS
                   IN THE COURT OF APPEALS FOR THE FIRST       HOUSTON, TEXAS
                                                           3/2/2015 10:18:33 PM
                   JUDICIAL DISTRICT OF TEXAS AT    HOUSTONCHRISTOPHER A. PRINE
                                                                   Clerk
___________________________________________________________________
                               DAVID LANCASTER,
                                   APPELLANT
                                        V.
                             BARBARA LANCASTER,
                                    APPELLEE
__________________________________________________________________
                On Appeal from the 247th Judicial District Court
                  Harris County, Texas | Cause No. 2013-05066


 OPPOSITION TO MOTION FOR EXTENSION OF TIME TO FILE APPELLEE’S BRIEF
       Appellee Barbara Lancaster’s “Motion for Extension of Time to File
Appellee’s Brief” should be denied because Appellee has failed to reasonably
explain the need for an extension under Texas Rule Appellate procedure 10.5 (b)
(1) (C).
       Appellee offers absolutely no explanation for their failure to show an
appropriate level of diligence in submission of Appellee’s brief on Appellants
issues which they had available to them along with a complete trial court record
for a full month before time for filing their brief. Asserting only “Attorney for
Appellee needs additional time to prepare a response and to complete her review
of the record and the voluminous brief…” Nor does appellee offer any reasoning
for the last minute motion and delay. Appellee was aware of her briefs progress
days and weeks ago yet did nothing to notify the 1st Court of Appeals or Appellant
until close of business on the day brief was due.
Although Appellant received an email on February 25th 2015 from an unknown
attorney as copy and paste below;
Janice L. Berg 
Feb 25 (5 days ago) to me, Mary
Mr. Lancaster:
I am working with Mary Quinn's office to prepare the Appellee's Brief in No. 01-
14-00845-CV, David Lancaster v. Barbara Lancaster in the First Court of Appeals. I
will be seeking a 30-day extension to file our brief. I am writing to see if you are
opposed to this motion.
Thanks,
Janice Berg
Sent from my iPhone


To Which Appellant replied;
David Lancaster 
Feb 25 (5 days ago) to Janice
Ms. Berg,
Because you have not stated nor can I imagine any defensible scenario requiring
another delay. I am opposed to any such delay.
Please do not hesitate to relay to me any specifics if you feel there is any benefit
in doing so.
Thank You,
David Lancaster
___________________________________________________________________
The two attorneys with over 40 years combined experience and a full support
staffs offer no excuse for their failure to address issues presented as early as April
11, 2014 in trial court by way of Motion for Summary Judgment, Brief and again in
Request for Specified Findings and Conclusions and finally by Appeal Brief.
      Further, the great weight of Appellants issues are set forth as Matter of Law
that were undisputed by Appellee in trial court. Appellant Pro Se has made a
prima fascia showing by uncontroverted exhibition of facts that he is entitled to
judgment in his favor. Which if it were at all, would be easily repudiated by such
venerated members of the Texas Bar.
As recognized by Appellees attorney Mary Quinn at ;
http://www.maryquinnlaw.com/Family-Law-Overview/Protective-Orders.shtml
“dealing with abuse is obviously immensely serious, a false allegation can
significantly affect your ability to enter your home, to see your children or to own
a firearm. It can also present serious vocational issues.”
Appellee’s request of a full month of extra time is unjustifiable and unnecessary
and will only serve to continue to delay the restoration of appellants
constitutionally guaranteed interest in his own good name and other such rights
afforded under the constitution of the United States and of Texas. Additionally
these rights have been denied Appellant for over 5 years since August 21st 2009
and continue to present “serious vocational issues” in Appellants business and
employment.
                                        PRAYER
Appellant pray Appellee’s MOTION FOR EXTENSION OF TIME TO FILE APPELLEE’S
BRIEF be DENIED and that Appellee be ordered to submit her brief forthwith.
                                CERTIFICATE OF SERVICE
I certify that a true and correct copy of the foregoing was served on all
parties or counsel in accordance with the Texas Rules of Appellate Procedure on

March 2, 2015          /s/   David Lancaster
                             David Lancaster
Respectfully submitted,
David Lancaster
Pro se
PO Box 722
Gray, La. 70359
David.lancaster50@gmail.com
502-693-8011